                          Case 4:19-cv-08133-YGR Document 56 Filed 10/20/20 Page 1 of 2



                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9
                 10

                 11

                 12
                                             UNITED STATES DISTRICT COURT
                 13
                                          NORTHERN DISTRICT OF CALIFORNIA
                 14
                                                      OAKLAND DIVISION
                 15

                 16   SMTM TECHNOLOGY, LLC,                     Case No. 4:19-cv-08133-YGR
                 17                      Plaintiff,
                 18         v.                                  [PROPOSED] ORDER OF DISMISSAL
                 19   APPLE INC, a California Corporation,
                 20                      Defendant.
                 21

                 22
                 23

                 24

                 25

                 26

                 27

                 28
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                      [PROPOSED] ORDER OF DISMISSAL
                           Case 4:19-cv-08133-YGR Document 56 Filed 10/20/20 Page 2 of 2



                  1          On this day Plaintiff SMTM Technology, LLC (“SMTM”) and Defendant Apple Inc.
                  2   (“Apple”), announced to the Court that they have settled their respective claims for relief asserted
                  3   in the case. The Court, having considered this request, is of the opinion that the request for
                  4   dismissal should be granted.
                  5          IT IS THEREFORE ORDERED, that all claims for relief asserted against Apple by
                  6   SMTM herein are dismissed, with prejudice, and that all counterclaims for relief against SMTM
                  7   by Apple are dismissed without prejudice; and
                  8          IT IS FURTHER ORDERED, that all attorneys’ fees, costs of court and expenses shall be
                  9   borne by each party incurring the same.
                 10

                 11   IT IS SO ORDERED.
                 12

                 13   Dated: October 20, 2020
                                                                           The Hon. Yvonne Gonzalez Rogers
                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
   Law Offices
COTCHETT, PITRE &
                      _____________________________________________________________________________
 MCCARTHY, LLP
                      [PROPOSED] ORDER OF DISMISSAL                                                 1
